Citation Nr: 1532688	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-31 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether the reduction in the rating for degenerative joint disease (DJD), left knee (also claimed as leg shortening), from 50 to 10 percent, effective October 1, 2010, was proper.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran had active military service from September 1974 to February 1976. 

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a July 2010 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida, which reduced the rating for service-connected degenerative joint disease of the left knee from 50 to 10 percent, effective October 1, 2010.  The Veteran submitted a notice of disagreement in September 2010.  A statement of the case was issued in September 2012.  The Veteran submitted a timely substantive appeal (VA Form 9) in November 2012.  In a March 2015 rating decision, the RO increased the evaluation for left knee DJD from 10 to 40 percent disabling, effective March 14, 2015.   

In a February 2015 communication, the Veteran withdrew his request for a hearing before a Decision Review Officer (DRO). 

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 2010, the RO notified the Veteran of a proposal to reduce the disability rating for left knee DJD from 50 percent to 10 percent. 

2. In July 2010, the RO reduced the rating for left knee DJD from 50 percent to 10 percent, effective from effective October 1, 2010.

3. At the time of the reduction on October 1, 2010, the 50 percent rating for left knee DJD had been in effect since September 27, 2007, a period of less than five years.

4. The medical evidence of record did not demonstrate actual improvement in the Veteran's service-connected left knee DJD and was not otherwise an adequate basis for reducing the 50 percent rating for this disability to 10 percent, effective from October 1, 2010.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 50 percent rating for left knee DJD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.104, Diagnostic Codes 5010, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants restoration of the 50 percent disability rating for the Veteran's service-connected left knee DJD, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary. 

Reduction - Procedural History 

The Veteran seeks restoration of his 50 percent disability rating for his service-connected DJD of the left knee.  In pertinent part, this component of his left knee disability is rated under 38 C.F.R. § 4.171a, Diagnostic Codes 5010-5261, for loss of extension/painful motion.  

Historically, the Veteran was granted service connection for this disability by way of an April 2004 rating decision; specifically, the RO granted service connection for post-traumatic arthritis of the left knee at a 20 percent disability rating, effective December 18, 2003.  Subsequently, in a July 2005 rating decision, the RO increased the rating for left knee DJD from 20 to 30 percent, effective April 5, 2005.  

The Veteran thereafter submitted a claim for an increased evaluation in September 2007.  In a May 2008 rating decision, the RO increased the rating for left knee DJD from 30 to 50 percent, effective September 27, 2007.  The RO also granted a separate 20 percent rating for moderate instability of the left knee, effective September 27, 2007.   The RO stated in this decision that "[s]ince there is a possibility of improvement, the assigned evaluation is not considered permanent and is subject to a future review examination."  

In April 2010, the RO scheduled the Veteran for a routine knee examination to reevaluate his service-connected disability.  The Veteran underwent an April 2010 VA Knee examination and in a May 2010 rating decision, the RO proposed to reduce the evaluation for left knee DJD from 50 percent to 10 percent disabling.  This proposal was described in greater detail in a May 2010 notice letter to the Veteran.  In July 2010, the RO subsequently reduced the rating for left knee DJD to a 10 percent disability rating, effective from October 1, 2010.  This decision was based on the findings of the April 2010 VA knee examination.  The Veteran perfected an appeal regarding whether the reduction of the disability rating was proper. 

Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper rather than a claim for an increased rating. See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (the issue on appeal is not whether the veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.").

Governing Rules and Regulations

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105(e). 

In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2014).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.

In this case, the 50 percent disability rating became effective September 27, 2007, and the reduction took effect on October 1, 2010.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b), pertaining to stabilization of disability ratings, do not apply; and reexamination disclosing improvement would warrant a rating reduction. 38 C.F.R. § 3.344 (c).  

Some general VA regulations apply to all rating reductions, regardless of whether the rating has been in effect for five years or more. See Brown, 5 Vet. App. at 420-21.  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work. Id.; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim. Brown, 5 Vet. App. at 421. 

In determining whether a reduction was proper, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

VA's failure to observe applicable law and consider all relevant evidence renders reduction decision void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999); Brown, 5 Vet. App. at 422.  The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344. 

Analysis 

In the present case, the July 2010 rating reduction caused the Veteran's combined disability rating to be reduced from 80 percent to 60 percent, which, in turn, reduced the Veteran's monthly rate of compensation. See RO's May and July 2010 letters to Veteran regarding reduction in evaluation and compensation.  The provisions of 38 C.F.R. § 3.105(e) are therefore applicable in this case. 

As for compliance with 38 C.F.R. § 3.105(e), the RO notified the Veteran of the proposed rating reduction in May 2010 (see May 2010 rating decision); he was therein notified that he had 60 days to provide additional evidence and/or 30 days to request a hearing (he did not do so)(See May and July Notification Letters); and the reduction was effective October 1, 2010, more than 60 days after issuance of the rating reduction in July 2010.  Thus, the provisions of 38 C.F.R. § 3.105(e) were met.

The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Historically, the Board notes that the Veteran underwent a VA Joints examination in May 2008.  At that time, left knee joint symptoms included pain, deformity, giving way, weakness, incoordination, and decreased speed of joint motion.  The Veteran used a cane and a knee brace; his gait was antalgic with poor propulsion.  He reported that he was unable to stand for more than a few minutes and he could walk for no more than a few yards.  Objective findings included crepitus, instability, deformity, and weakness.  Left knee flexion was from 45 to 105 degrees; extension was limited by 45 degrees.  Pain was present.  There was additional loss of motion upon repetition - flexion was from 45 to 90 degrees, and extension was from 90 to 45 degrees.  The examiner noted that there was marked atrophy and weakness of the entire left lower extremity.  X-rays confirmed moderate bilateral changes, prominent patellar spurring, and marked deformity of the left patella.  

As noted, the Veteran underwent a VA knee examination in April 2010.  At that time, he reported left knee pain, instability, weakness, stiffness, intermittent swelling, and frequent (once every 36 hours) "severe" flare-ups precipitated by prolonged walking/standing/weather changes.  Medication did not alleviate his symptoms.  He used knee braces and a cane at all times.  He reported that he was unable to cook or engage in housework/yard work because he was limited, in part, by his knee problems.  

Objectively, the Veteran's gait pattern was mild to moderately antalgic; there was an abnormal shoe wear pattern.  The examiner described a "gross deformity" of the left knee with patella alta present.  Hypermobility of the patella, mild left knee effusion, crepitus and tenderness to palpation of the anterior left knee below the patella were all noted.  Left knee flexion was from 0 to 120 degrees with pain occurring from 110 to 120 degrees; extension was to 0 degrees without pain.  There was no additional limitation due to painful motion fatigue, weakness, or incoordination.  As the Veteran did not experience a flare-up during the examination, the examiner stated that he was unable to report on limitation during a flare.  

In his September 2010 notice of disagreement, the Veteran explained that his left knee disability was of such severity that it would "never heal."  He reported that he underwent knee surgery in 1996 and that they took muscle from his left leg in an effort to repair his left knee and ligaments.  He stated that he could not understand how VA could reduce his benefits from 50 to 10 percent "when the only thing the [VA examiner] did was look at me," without x-ray and/or MRI.  (Note: historical VA treatment records confirm that the Veteran has undergone at least three reconstructive surgeries to the left knee and has marked deformity of the left patella, see VA treatment records outlined immediately below).

In addition to the April 2010 VA knee examination, the RO indicated that it had reviewed the Veteran's Virtual VA records (through July 2010) in reducing the knee rating. See July 2010 Rating Decision.  The Board's own review of these records (and contemporaneous pre- and post-reduction records) confirms ongoing symptoms left knee DJD symptomatology.  Specifically, an x-ray report showed that the Veteran's left knee DJD (described as moderate) had actually progressed when compared to a 2004 study. See May 2008 X-ray Findings.  Thereafter, in August 2010, the Veteran presented to the VA emergency room with complaints of left knee pain and objective findings of effusion.  In December 2010, he presented to VA Physical Therapy with complaints of chronic left knee and joint line pain; objectively, he walked with decreased stride/step length and used a cane and knee braces to ambulate.  Left lower extremity muscle strength was diminished.  The left knee was noted as being hypermobile and the Veteran was unable to move through full knee range of motion (extension) when sitting.  In a September 2013 VA Orthopedic Consultation note, the Veteran presented with pain and "marked" disability of the left knee.  Historically, it was noted that he had ruptured the left patellar tendon and that the subsequent repair had failed, resulting in a lack of left quadriceps mechanism function; the examining orthopedist stated, "[The Veteran] cannot extend the left knee as the patellar tendon healed in a markedly elongated way resulting in patella alta and patella-femoral arthrosis...This leaves him with a major disability of left leg function."  The orthopedist noted that any surgical intervention would have a guarded outcome as a result of the chronicity and shortening of the quadriceps mechanism. 

Other VA treatment records dated in 2010 to 2015 reflect ongoing complaints of left knee pain, as well as an inability to walk more than 30 yards, squat/stand, and/or lift the left leg for orthopedic testing - all reported as due to knee issues.  More recently, in March 2015, the Veteran underwent a VA Joints examination, the findings of which included left knee pain, crepitus, and loss of extension.  

In this case, the Board sees fit to restore a 50 percent evaluation for DJD of the left knee.  Although the results of the April 2010 VA examination suggested that his disability (i.e., loss of extension) had improved, the Board hesitates to substantiate a rating reduction on the premise of only one examination - this is especially so in light of the contemporaneous medical findings outlined above.  

Specifically, in May 2008, the Veteran's extension was significantly limited, i.e., to 45 degrees (see VA examination report); in December 2010, a mere 6 months after the RO reduced the Veteran's rating (and only 2 months after the effective date for such), the Veteran was unable to complete full range of motion/extension of the left knee (see December 2010 VA Treatment Record); in September 2013, the Veteran's VA orthopedist essentially indicated that the Veteran's loss of extension was chronic and permanent in nature; and in March 2015, a VA knee examination confirmed ongoing, significant limitation of extension and painful motion.  

In sum, these post-reduction medical records are probative evidence against a finding of "actual improvement." Dofflemyer, supra; see also 38 C.F.R. §§ 4.2, 4.10. 

With respect to the improved left knee extension findings on examination in April 2010, the Board notes that the VA examiner did not explain, or even acknowledge, the improvement in the Veteran's range of motion/extension and made no attempt to compare or reconcile the prior findings in 2008.  He also failed to address the Veteran's ability to function under the ordinary conditions of life and work despite the Veteran's complaints of frequent, severe flare-ups; problems engaging in certain ADLs; pain that was unrelieved by medications; and needing a cane and knee braces to ambulate.  

Thus, for all the foregoing reasons, the Board finds that the April 2010 examination report is inadequate for the purposes of reducing the Veteran's disability evaluation.  Moreover, the contemporaneous medical findings, coupled with Veteran's own competent and credible lay statements, cast serious doubt on whether there was actual improvement in his left knee DJD, and/or improvement in his ability to function under ordinary conditions of life and work.  

The Board acknowledges that, when the 2010 examination findings are applied against the rating criteria, the range of motion findings clearly fall within the parameters for a 10 percent rating and no more. See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261.  Even so, in claims seeking restoration of a reduced benefit, the central question is not whether the schedular criteria for a particular rating are met (as in a claim for increase), but whether the criteria for reduction were met. See, e.g., Peyton v. Derwinski, 1 Vet. App. 282 (1990).  With all due respect for the decision of the RO, and understanding the basis for that decision, the Board nevertheless finds that standard has not been met here.  As the evidence is in relative equipoise as to whether there has been an actual improvement in the Veteran's service-connected DJD of the left knee (the applicable standard for ratings in effect for less than 5 years), the Board finds that the reduction in rating from 50 percent to 10 percent was improper and that the 50 percent disability evaluation is restored, effective October 1, 2010. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Accordingly, the Board finds that the reduction in the evaluation for service-connected DJD of the left knee to a 10 percent disability was improper, and the 50 percent disability evaluation is restored, effective October 1, 2010.


ORDER

Restoration of a 50 percent disability rating for degenerative joint disease of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND
Service connection is currently in effect for the following: degenerative disc disease of the lumbar spine (40%); DJD of the left knee (50%); instability of the left knee (20%); and DJD of the right knee (10%).  The Veteran's combined disability rating is 80 percent.

The Veteran has asserted (and the medical evidence suggests) that he is unable to work due to his service-connected disabilities, including his left knee DJD. See, e.g., August 2012 VA Treatment Record.  In Rice, the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. Rice v. Shinseki, 22 Vet. App. 447 (2009).

Here, the Veteran's claim for the awarding of a TDIU is part of the claim for a restoration of a disability rating and thus a determination must also be made with respect to this claim.  In other words, in light of Rice, the Board concludes that VA must assess the impact of the Veteran's service-connected disabilities on his employability. 

The actions identified herein are consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED for the following development:


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must review the entire claims file and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159 (2014) are fully complied with and satisfied as to the TDIU issue remaining on appeal.  The claims file must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal.  The RO/AMC must ensure that it provides to the Veteran VCAA notice on the issue of entitlement to a TDIU along with the information as to how he may prevail on his claim for benefits. 

2. The RO/AMC shall contact the Veteran and ask that he identify all sources of medical treatment received for his service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  

Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.  

All records obtained should be added to the claims file.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim. 38 C.F.R. § 3.159 (2014). 

3. Thereafter, schedule the Veteran for an appropriate examination(s) with an appropriate examiner(s) to determine the impact of his service-connected disabilities on his employability.  

All indicated tests or studies deemed necessary should be done, and it is requested that the examination be accomplished by a medical doctor.  The claims file (i.e., all VBMS and VVA records), this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the appropriate examination(s).  The examiner should perform any tests or studies deemed necessary for an accurate assessment and give detailed clinical findings of any symptomatology found.  The examiner should also obtain a complete occupational history from the Veteran, if possible.

Based on a review of the claims file, and the results of the Veteran's physical examination(s), the examiner should describe the functional impact of service-connected disabilities on the Veteran's ability to secure or follow substantially gainful employment.  

The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should consider the Veteran's level of education, special training, and previous work experience, but not his age or any nonservice-connected disabilities. The examiner should specifically discuss the assertions made by the Veteran concerning his unemployability.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

4. The RO/AMC should review the electronic claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the specific report must be returned for corrective action. 38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5. After conducting all additional development requested, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative, if any, should be provided a Supplemental Statement of the Case containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


